Citation Nr: 0517948	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  95-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for loss of feeling on 
the back of the right hand.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a weak tendon in 
the area of the left foot and ankle.

4.  Entitlement to service connection for the residuals of an 
injury of the right tibia.




REPRESENTATION

Appellant represented by:  Texas Veterans Commission 


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. The case was remanded by the Board for 
development in December 2000 and November 2003.



FINDINGS OF FACT

1.  Right superficial radial nerve partial paralysis of the 
right hand is a residual of an injury sustained in service.

2.  No chronic left ankle disability related to an inservice 
injury or otherwise to service is currently shown.

3.  A weak tendon in the area of the left foot and ankle 
related to an inservice injury or otherwise to service is not 
currently shown.

4.  Residuals of an injury of the right tibia related to an 
inservice injury or otherwise to service are not currently 
shown.





CONCLUSIONS OF LAW

1.  Right superficial radial nerve partial paralysis of the 
right hand was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  A left ankle disability was not incurred in or aggravated 
by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

3.  A weak tendon in the area of the left foot and ankle was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

4.  Residuals of an injury of the right tibia were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in May 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2004 letter 
advised the veteran to let VA know if there is "any other 
evidence or information" that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in September 1994.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until May 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all available post-service VA and private 
medical records identified by the veteran.  VA medical 
opinions addressing the questions at issue also have been 
obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Factual Background

The veteran's upper and lower extremities were evaluated as 
normal on his May 1989 examination prior to entrance into 
service.   

Review of the service medical records reveals the veteran was 
treated in October 1989 for multiple complaints.  Examination 
of the lower extremities showed no abnormalities, positive 
sensory findings, and intact muscle integrity bilaterally.  
Deep tendon reflexes were noted to be +2 on the left with no 
reaction on the right.  The veteran was seen for a blister on 
the right foot in February 1990.  There were no signs of 
infection or open lesion.  The assessment was right foot 
irritation and the veteran was given moleskin for the inside 
of his shoe.  In November 1990, the veteran was treated with 
liquid nitrogen for warts on the left and right index 
fingers.  In December 1990, the veteran presented with 
complaints of a lump to the medial right tibia that 
reportedly felt like a bruise.  There was no history of prior 
trauma.  The assessment was probable hematoma vs. possible 
cutaneous pathology.  A December 1990 report of X-rays of the 
right tibia indicated that there was no fracture or osseous 
abnormality.  In February 1991, the veteran was treated with 
liquid nitrogen for a wart on the right second digit.  In 
September 1991, he was seen with complaints of swelling and 
tenderness in the area of the medial inferior right ankle and 
foot for several days.  He denied overuse or injury to that 
area.  Observation revealed tenderness in the area of the 
tibionavicular ligament without edema or erythema.  Range of 
motion was reportedly normal.  The assessment was 
ligament/tendon inflammation.  In January 1992, the veteran 
was seen for mild swelling at the medial aspect of the right 
ankle with no localized tenderness.  X-rays of the right 
ankle reportedly showed no pathology.  He was given an ace 
bandage and Motrin.  In July 1992, the veteran was treated 
for vague complaints of high arches and a slight amount of 
on-and-off pain in both feet.  He also reported complaints of 
a small lump above the arch on the left foot that came and 
went with physical activity.  The lump was nontender to the 
touch.  Physical examination revealed no gross deformity to 
either foot and no edema or redness noted.  Both feet were 
nontender to palpation and the examination was reported to be 
normal.  The assessment was rule out fallen arches both feet.  
In April 1993, the veteran was seen following trauma to the 
left ankle in a motorcycle accident.  Observations showed an 
inversion injury.  X-rays were ordered and the assessment was 
severe sprain of the left ankle.  In June 1993, the veteran 
was treated for complaints of on-and-off foot tenderness that 
were somewhat relieved by arch supports.   
 
The veteran's upper and lower extremities were evaluated as 
normal on his July 1993 examination prior to separation from 
service.  On his July 1993 report of medical history, the 
veteran noted a history of cramps in the legs with excessive 
exercise, but no history of bone or joint deformity, 
lameness, or foot trouble.     

On VA examination in January 1994, the veteran reported 
complaints including the loss of feeling on the back of his 
right hand, bilateral ankle problems, a shin injury, and weak 
tendons in both feet.  It was noted that the veteran 
fractured the dorsum of his left foot in childhood.  Under 
history of present illness, the examiner noted that the 
veteran reported gradual development of pain in both fee due 
to "weak tendons" since 1990.  Also noted was a 1993 
motorcycle accident that resulted in injury to the knees, 
soft tissue injury to the left ankle, and complaints of pain 
in both ankles.  It was noted that he was treated with 
wrappings, and that no splinting or casting was necessary.  
The examiner also noted a history of a September 1993 crush 
injury to the right hand, without fracture.  The veteran 
stated that he lost feeling in the dorsum of the hand but has 
partly regained it.  Present complaints included bilateral 
ankle and foot pain.  Physical examination revealed that the 
veteran's mobility was not limited, that his gait was normal, 
and that neurological examination was nonfocal.  The examiner 
noted a patch of fungus infection with some scaling on the 
dorsum of the left foot.  The diagnoses included several 
musculoskeletal problems, moderately symptomatic, see 
orthopedic examination.  

On January 1994 VA joints examination, it was reported that 
the veteran sustained a crush injury to the dorsal aspect of 
his right wrist and forearm when his brother fell on him.  He 
had paresthesias and numbness over the dorsal and radial 
aspect of the right hand, consistent with neuropraxic injury 
to the radial sensory nerve.  Radiographs demonstrated no 
fracture.  There was only partial recovery of sensation.  The 
examiner reported a history of soft tissue injury to the left 
ankle and a deep abrasion over the anterior left tibia from a 
1993 motorcycle fall.  He had a severe amount of swelling but 
no fracture.  The swelling improved over four weeks, and the 
veteran was able to ambulate with intermittent pain at the 
medal aspect of the left ankle.  It was noted that the 
veteran developed tenderness over the posterior aspect of his 
right heel at the insertion of the Achilles' tendon while 
wearing combat boots.  Continued tenderness was noted over 
this region with civilian shoes.  The veteran also complained 
of bilateral arch pain with prolonged standing.  He wore shoe 
inserts to decrease the symptoms.  Physical examination of 
the right hand revealed a mildly positive Tinel's sign over 
the radial sensory nerve at the distal right forearm.  
Sensation was decreased in the radial sensory nerve 
distribution.  Examination of the left ankle demonstrated 
mild brawny hyperpigmentation over the medial aspect of the 
left ankle.  Mild to moderate tenderness was noted over the 
posterior tibialis tendon of the left ankle.  The medal 
malleolus was nontender.  A healed abrasion was noted over 
the anterior aspect of the left tibia.  Examination of the 
right ankle showed no swelling and mild tenderness over the 
medial deltoid ligament.  Radiographs of both ankles, both 
feet, the left tibia, and both knees were all found to be 
normal.  The diagnoses included moderately symptomatic 
neuropraxic injury to the radial sensory nerve of the right 
forearm with decreased sensation, and crush injury of the 
left ankle with hyperpigmented skin and posterior tibialis 
tendon left ankle - moderately symptomatic.

Private medical records from February and March 1997 show 
that he veteran was prescribed bilateral custom orthotics for 
his bilateral painful arches and heel pain.     

A July 1997 letter from RMF, MD, indicated that it appeared 
that the veteran's ongoing problems with his feet and ankles 
are consistent with problems he was treated for in the 
military.  A record of April 1998 treatment by the same 
physician indicated that the veteran's bilateral heel pain 
had improved.  

On VA examination in September 1999, the examiner noted that 
the veteran's right radial sensory neuropraxia continued to 
improve, with only minimal symptoms at this time.  The 
examiner noted bilateral medial arch symptoms consistent with 
posterior tibial tendonitis or spring ligament inflammation 
that was under control with arch supports.   Physical 
examination revealed well-preserved arches in both feet, good 
flexibility of the hindfoot, and no tenderness to palpation 
in the feet.  Neurological evaluation was within normal 
limits in the lower extremities.  A slightly diminished 
sensation was noted through the radial sensory nerve 
distribution on the right first dorsal web space.  X-rays of 
the left ankle were reportedly unremarkable.  The impression 
included right dorsal radial sensory nerve branch 
neuropraxia.  In remarks, the examiner stated that the 
veteran's posterior tibial tendonitis and symptomatic spring 
ligament inflammation is present, although minimally 
symptomatic.  The examiner stated "I find no evidence of 
relationship to incidents shown in the service medical 
records."

Records on file indicate that the veteran failed to report 
for a number of scheduled VA examinations.

On VA examination in April 2004, the examiner indicated that 
he reviewed the veteran's claims file and records of post-
service VA and private medical treatment.  It was noted that 
the veteran described recollection of an injury to the right 
tibia and described no specific "weak tendon" in the area 
of the left foot and ankle.  He stated that he had some 
Achilles tendonitis in the past but not during service.  The 
veteran stated that the only significant residual symptoms 
were the medial arch symptoms and the persistent right radial 
sensory neuropraxia.  The veteran described no functional 
limitations with regard to the right hand or feet.  He stated 
that his feet did become more painful the more walking and 
climbing that he did, but described no worsening of the 
symptoms with repetitive activities.  On physical examination 
of the feet, there was minimal evidence of pes planus, with 
good flexibility in the hindfoot upon toe raise and no 
tenderness to palpation in the feet.  Examination of the 
right hand showed some diminished sensation to the course of 
the dorsal branch of the radial sensory nerve.  X-rays were 
noted to be unremarkable.  The impression included history of 
pes planus, history of right dorsal radial sensory nerve 
branch neuropraxia, and history of left foot pain.

On VA examination in June 2004, the examiner noted that the 
veteran described a history of a motorcycle accident that 
caused injury to the left tibia that has  resolved.  It was 
noted that the left foot and ankle were also injured at that 
time, but that the veteran has no residual.  The veteran 
denied any history of injury to the right tibia.  The veteran 
reported difficulty with his arches and noted significant 
relief with use of orthotics.  Physical examination revealed 
that the veteran walked with a non-antalgic gait.  He had a 
healed abrasion scar over the anteromedial aspect of the mid 
distal third of the left tibia.  Examination of the left 
ankle was within normal limits.  Examination of both feet 
revealed mildly high arches.  The impression included 
contusion, left tibia and foot and ankle, minimally 
symptomatic and mild cavus foot bilaterally.  In remarks, the 
examiner stated that the veteran's left tibia and foot and 
ankle problems have resolved, that there is no evidence of a 
"weak tendon in the area of the left foot/ankle", that 
there is no evidence of an injury to the right tibia, and 
that a neurological examination has been scheduled with 
regard to the right hand.  

On June 2004 VA neurological examination, the veteran 
reported a crush injury involving the right wrist in 1993, 
while on leave from service undergoing security training.  He 
reported that a handcuff was placed on the wrist for training 
purposes and that a fellow worker accidentally fell on his 
hand.  The veteran reported that this initially caused severe 
sharp electric shock-like pain that radiated from the wrist 
up to the right shoulder.  Pain improved when the cuff was 
released.  The veteran reported intermittent pain and 
numbness improved for some time, but stated that he is left 
with a patch of complete numbness on the dorsum of the right 
hand involving the first webspace and extending to an 
imaginary line drawn from the third webspace up to the wrist.  
There is no associated motor weakness.  The veteran reported 
that the anesthesia has remained unchanged over the years.  A 
prior diagnosis of possible right median neuropathy was 
reportedly made at the VA Medical Center in Houston.  EMG and 
nerve conduction studies reportedly revealed no abnormalities 
in the right median or ulnar nerves.  The superficial radial 
nerve (sensory division) was not checked.  On neurological 
examination, sensory examination was significant for altered 
light-touch, and the absence of perception of cold 
sensations, and pinprick in the distribution of the right 
superficial radial nerve (sensory division).  No other 
sensory deficits were noted.  The impression included right 
superficial radial nerve (sensory) palsy secondary to a crush 
injury involving the right wrist, with residual sensory 
impairment, unchanged over the years.  

In a February 2005 addendum to the June 2004 VA neurological 
examination, the examiner noted that he found no medical 
records pertaining to evaluation or treatment for a crush 
injury involving the right wrist upon review of the veteran's 
claims folder and service medical records.  The examiner 
pointed out that the veteran did provide the same history of 
a crush injury to the wrist on his initial VA examination 
performed in January 1994, and confirmed that the veteran 
does have an esthesia (lack of sensations) in the 
distribution of the right superficial radial nerve.

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran essentially maintains that he has a left ankle 
disability, loss of feeling on the back of the right hand, a 
weak tendon in the area of the left foot and ankle, and the 
residuals of an injury of the right tibia, which are the 
residuals of inservice injuries or otherwise had their onset 
in service.  The Board observes that service connection has 
already been granted for tendonitis of the right Achilles 
tendon and for bilateral pes planes.

The veteran contends that loss of feeling on the back of the 
right hand is the residual of an injury he sustained in 
September 1993 while on active duty.  The Board notes that 
this condition was included in his initial claim for VA 
benefits in November 1993.  VA neurology examination in 
February 2005 noted right superficial radial nerve partial 
paralysis of the right hand due to the above-mentioned 
injury.  Resolving the benefit of the doubt in the veteran's 
favor, it is reasonable to conclude that the current 
condition had its origins in service and thus warrants 
service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304.

With respect to the remaining conditions on appeal, at the 
time of the VA examination in June 2004, the veteran denied a 
history of injuring his right ankle and said he had no 
residuals of the left ankle and foot injuries he incurred in 
service.  Further, the VA examiner stated that the veteran's 
left foot and ankle problems had resolved and that there was 
no evidence of an injury to the right tibia or a "weak 
tendon in the area of the left foot/ankle."

Consequently, the Board finds that the veteran does not have 
a left ankle disability, a weak tendon in the area of the 
left foot and ankle, or the residuals of an injury of the 
right tibia related to service.  Since the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for right superficial radial nerve partial 
paralysis of the right hand is granted.

Service connection for a left ankle disorder is denied.

Service connection for a weak tendon in the area of the left 
foot and ankle is denied.

Service connection for the residuals of an injury of the 
right tibia is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


